Allowability Notice
This communication is responsive to Phone Interview on 6/21/2022. 
Status of Claims:
Claims 1-6, 8, 10-15, 17, 19-20, 22 and 24-25 are allowed.
Claims 1 and 12 were amended.
Claims 7, 9, 16, 18, 21 and 23 were canceled.

IDS filed on 6/7/2022 has been considered and approved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. John Kind on 6/21/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.	(Currently Amended) A method for encoding video and audio for remotely playing a game over a network, the method comprising:
sending video data to a first display device of a host computer system executing an instance of a game;
sending audio data to a first audio output device of the host computer system;
capturing the video data sent to the first display device, wherein capturing the video data comprises:
pulling a video frame being displayed on the first display device;
maintaining selected data from the video frame in an ephemeral texture; and
generating a copy of the selected data;
capturing the audio data sent to the first audio output device;
encoding the video data and the audio data as a multimedia stream; 
determining that a display frame rate of the video data is lower than a streaming rate of the multimedia stream;
responsive to the display frame rate of the video data being lower than the streaming rate of the multimedia stream, injecting one or more blank frames into the multimedia stream, wherein the one or more blank frames fill in video data;
transmitting the multimedia stream to a remote computer system over a media session, wherein the video data is retrieved from the multimedia stream and displayed on a second display device of the remote computer system and the audio data is retrieved from the multimedia stream and displayed on a second audio output device the second display device being different from the first display device, the second audio output device being different from the first audio output device;
receiving, from the remote computer system, data indicating user input that occurred at the remote computer system during display of the video data at the remote computer system, the data indicating the user input comprising information related to input movement events generated by a computer mouse in communication with the remote computer system;
after receiving the data indicating the user input, applying the user input into the instance of the game executed by the host computer system to control the instance of the game, applying the user input into the instance of the game executed by the host computer system comprising applying the input movement events directly to the game currently executing on the host computer system;
determining, by the remote computer system, a first position of an indicator;
detecting, by the remote computer system, a movement of the computer mouse;
representing, by the remote computer system, a motion of the indicator in a relative form indicating a second position of the indicator relative to the first position, based on the movement of the computer mouse; and
displaying, by the remote computer system, the indicator at the second position.
2.	(Previously Presented) The method of claim 1, the method further comprising:
processing the video data to match display properties of the remote computer system.
3.	(Previously Presented) The method of claim 2, wherein processing the video data comprises one or more of: scaling the video data to match the display properties or cropping the video data to match the display properties.
4.	(Previously Presented) The method of claim 1, the method further comprising:
processing the video data to insert a cursor associated with game play.
5.	(Original) The method of claim 4, the method further comprising:
predicting a location of the cursor based on input from the user of the remote computer system during the game play, wherein the cursor is inserted based on the location.
6.	(Previously Presented) The method of claim 1, the method further comprising:
determining that a rate at which the video data is captured does not match a streaming rate of the multimedia stream; and
in response, increasing the rate at which the video data is captured.
7.	(Cancelled)
8.	(Previously Presented) The method of claim 1, the method further comprising:
injecting the video data into a video encoding pipeline; and
injecting the audio data into an audio encoding pipeline;
wherein injecting the video data into the video encoding pipeline comprises:
directly copying the video data from first graphics hardware that is generating the video data to second graphics hardware.
9.	(Cancelled) 
10.	(Original) The method of claim 1, the method further comprising:
generating one or more packets for the multimedia stream, wherein the one or more packets are transmitted to the remote computer system.
11.	(Previously Presented) The method of claim 1, the method further comprising:
determining that the media session is experiencing transmission delays; and
in response, changing an encoding rate for encoding the video data and the audio data.
12.	(Currently Amended) A non-transitory computer readable medium storing instructions for causing one or more processors to perform a method for encoding video and audio for remotely playing a game over a network, the method comprising:
sending video data to a first display device of a host computer system executing an instance of a game;
sending audio data to a first audio output device of the host computer system;
capturing the video data sent to the first display device, wherein capturing the video data comprises:
pulling a video frame being displayed on the first display device;
maintaining selected data from the video frame in an ephemeral texture; and
generating a copy of the selected data;
capturing the audio data sent to the first audio output device;
encoding the video data and the audio data as a multimedia stream; 
determining that a display frame rate of the video data is lower than a streaming rate of the multimedia stream;
responsive to the display frame rate of the video data being lower than the streaming rate of the multimedia stream, injecting one or more blank frames into the multimedia stream wherein the one or more blank frames fill in video data;
transmitting the multimedia stream to a remote computer system over a media session, wherein the video data is retrieved from the multimedia stream and displayed on a second display device of the remote computer system and the audio data is retrieved from the multimedia stream and displayed on a second audio output device the second display device being different from the first display device, the second audio output device being different from the first audio output device;
receiving, from the remote computer system, data indicating user input that occurred at the remote computer system during display of the video data at the remote computer system, the data indicating the user input comprising information related to input movement events generated by a computer mouse in communication with the remote computer system;
after receiving the data indicating the user input, applying the user input into the instance of the game executed by the host computer system to control the instance of the game, applying the user input into the instance of the game executed by the host computer system comprising applying the input movement events directly to the game currently executing on the host computer system;
determining, by the remote computer system, a first position of an indicator;
detecting, by the remote computer system, a movement of the computer mouse;
representing, by the remote computer system, a motion of the indicator in a relative form indicating a second position of the indicator relative to the first position, based on the movement of the computer mouse; and
displaying, by the remote computer system, the indicator at the second position.
13.	(Previously Presented) The non-transitory computer readable medium of claim 12, the method further comprising:
processing the video data to match display properties of the remote computer system, wherein processing the video comprises one or more of: scaling the video data to match the display properties or cropping the video data to match the display properties.
14.	(Previously Presented) The non-transitory computer readable medium of claim 12, the method further comprising:
processing the video data to insert a cursor associated with game play; and
predicting a location of the cursor based on input from the user of the remote computer system during the game play, wherein the cursor is inserted based on the location.
15.	(Previously Presented) The non-transitory computer readable medium of claim 12, the method further comprising:
determining that a rate at which the video data is captured does not match a streaming rate of the multimedia stream; and
in response, increasing the rate at which the game video data is captured.
16.	(Cancelled)
17.	(Previously Presented) The non-transitory computer readable medium of claim 12, the method further comprising:
injecting the video data into a video encoding pipeline; and
injecting the audio data into an audio encoding pipeline;
wherein injecting the video data into the video encoding pipeline comprises:
directly copying the video data from first graphics hardware that is generating the video data to second graphics hardware.
18.	(Cancelled) 
19.	(Previously Presented) The non-transitory computer readable medium of claim 12, the method further comprising:
generating one or more packets for the multimedia stream, wherein the one or more packets are transmitted to the remote computer system.
20.	(Previously Presented) The non-transitory computer readable medium of claim 12, the method further comprising:
determining that the media session is experiencing transmission delays; and
in response, changing an encoding rate for encoding the video data and the audio data.
21.	(Cancelled)
22.	(Previously Presented) The method of claim 1, wherein the user input is responsive to display of the multimedia stream at the remote computer system, and the method further comprises:
receiving one or more video frames captured at the remote computer system, the one or more video frames associated with an ephemeral graphics texture.
23.	(Cancelled)
24.	(Previously Presented)  The method of clam 1, wherein the multimedia stream includes video and audio data from a single source.
25.	(Previously Presented)  The non-transitory computer readable medium of claim 12, wherein the multimedia stream includes video and audio data from a single source.

Reasons for Allowance
5.	Claims 1-6, 8, 10-15, 17, 19-20, 22 and 24-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 12 as amended overcome the outstanding rejection. For example, the cited art of records do not teach claims 1 or 12 as a whole including “…pulling a video frame being displayed on the first display device; maintaining selected data from the video frame in an ephemeral texture; and generating a copy of the selected data;…responsive to the display frame rate of the video data being lower than the streaming rate of the multimedia stream, injecting one or more blank frames into the multimedia stream, wherein the one or more blank frames fill in video data…”
Also, Applicant’s arguments filed 6/6/2022 have been considered and found persuasive in view of the above amendments. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455